BRATTON, Circuit Judge.
This was a suit having for its purpose the cancellation of two policies of insurance in the amounts of $15,000 and $10,-000, respectively, issued by Atlas Life Insurance Company, on a. single application, insuring the life of Wheaton I. Southern, and payable to Ruso Drilling Company, as beneficiary. The trial court dismissed the bill, and the insurance company appealed.
The questions presented for determination are identical with those in Atlas Life Ins. Co. v. Southern, 105 F.2d 668, decided this day. For the reasons there stated, the decree is affirmed.